Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/21/2021 have been fully considered but they are not persuasive.  After a reconsideration, the examiner incorporates by reference the Response to Arguments dated 1/8/2021 in their entirety.  
All other attorney arguments that are not specifically addressed herein are deemed moot as either mere attorney speculation unsupported by factual evidence or are not commensurate in scope with the broadly drafted claims. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/21 was filed after the mailing date of the prior office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 19, 21-25, 32-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2004083480, hereafter WO 480 taken collectively with US Patent 6635359 by Kurosaki et al. and Patent 6610422 by Ooi et al.	
WO 480 discloses a method of forming a coating of a metal alloy on at least one surface of a steel strip, wherein the metal alloy contains aluminium, zinc, silicon, and magnesium as the major elements and also contains strontium and calcium and unavoidable impurities and optionally other elements that are present as deliberate alloying elements (see abstract, page 6, lines 12-20) and wherein the concentration of aluminum is 50-60 wt. %, the concentration of zinc is 37-46 wt. %, the concentration of silicon is 1.2-2.3 wt. %, the concentration of magnesium (see abstract, page 6, lines 12-20).  
WO 480 discloses the process includes (a) heat treating the steel strip in the heat treatment furnace; and (b) hot-dip coating the strip in the molten bath and forming a coating of the metal alloy on the steel strip (page 2, lines 11-35).
WO 480 discloses including, strontium, or calcium or calcium and strontium together and discloses the concentration of such is at least 4 ppm or discloses preferences for less than 150 ppm (page 5-page 6).  Therefore each of the preferred ranges above overlap the claimed ranges and thus make obvious such per the analysis above.  At the very least, the reference in its entirety discloses the addition of these components (whether alone or together) provides the benefits of controlling the surface oxide that form on the bath and the concentration of 
WO 480 discloses all that is taught above, the examiner cites here Kurosaki, which discloses an alloy coating comprising Zn-Al-Si-Mg, wherein the Mg concentration is a result effective variable, directly affecting the corrosion resistance (abstract, column 2, lines 25-35).  Kurosaki discloses Mg in the range of at least 1 wt% to less than 5 wt% (column 2, lines 48-50) and including Ca and/or Sr in the bath (column 2, lines 55-65).  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the optimum Mg in the bath, including those taught by Kurosaki, to reap the benefits as outlined by Kurosaki through routine experimentation. 
While the prior art discloses ranges that encompass the claimed range, in view of the applicant’s alleged benefits of this specific alloy, the examiner cites here Ooi which explicitly discloses the claimed alloy.  Ooi discloses an alloy coating comprising Zn-Al-Si-Mg, wherein the alloy is 55%Al, 1.5%Si, 3%Mg and therefore specifically discloses the claimed alloy is known (table 33, Embodiment 6, Example 29) and therefore selecting this alloy composition that is known and provide predictable results would have been obvious as predictable.  
As for the requirement of the metal alloy coating provides galvanic protection of the strip, the examiner notes that the scope of this requirement does not establish to what degree the protection exists and therefore a coating will necessarily have some degree of galvanic protection (even if a small degree) over no coating.  Additionally, the examiner notes WO 480 discloses a corrosion resistant coating and the prior art discloses/makes obvious a coating that 
Claim 20-22:  WO 480 discloses including calcium and strontium together and discloses the concentration of such is at least 4 ppm or discloses preferences for less than 150 ppm (page 5-page 6).  Therefore each of the preferred ranges above overlap the claimed ranges and thus make obvious such per the analysis above.  At the very least, the reference in its entirety discloses the addition of these components (whether alone or together) provides the benefits of controlling the surface oxide that form on the bath and the concentration of such would directly affect this control and thus taking the references for its entire teaching to one of ordinary skill in the art it would have been obvious to have optimized the amount of Sr and Ca to achieve the desired control.
Claims 23-24:  WO 480 does not explicitly disclose the claimed coating mass or the coating thickness range; however, WO 480 explicitly disclose using a thickness control station and minimizing large deviations over the thickness and exemplifies 10 microns to 40 microns as an area defect.  Therefore, taking the reference for all its teachings it would have been obvious to one of ordinary skill in the art at the time of the invention to have controlled the coating mass and thickness to the optimum thickness, including those as claimed, with a reasonable expectation of successful results.
Claims 25 and 32:  WO 480 discloses the coating in step (b) includes small spangles as defined by application, specifically spangles that are less than 0.5 mm, preferably less than 0.2 
Claim 33:  WO 480 discloses the alloy may or may not include deliberate other elements and therefore encompasses an alloy that does not one of the claimed metals (column 2, lines 5-10).  At the very least, Kurosaki (column 2, lines 55-60) discloses deliberate elements may be added and may be one or more from among various components, such as In, Ti, Ni, etc. and therefore also encompasses the disclosure that one or more the claimed elements is not deliberately added and this is all that is required by the claims as drafted (i.e. one of the claimed elements is not deliberately added).  Such is also made obvious by Kurosaki at Table 1, wherein the deliberate elements claimed are not added.
Claim 34:  WO 480 explicitly discloses the alloy does not contain Vanadium or chromium as deliberate alloying elements (Page 5, lines 8-12).
Claim 35-41:  WO 480 specifically discloses the controlling the composition to including Sr, Ca or Sr and Ca in an amount no more than 150 ppm (page 6, lines 1-5) and therefore reasonably makes obvious the claimed ranges that overlap or are encompassed by the claimed range.    In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  

Claims 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 480 with Kurosaki taken collectively with JP 2001-316791, hereafter JP 791.
2 per side or 3-35 microns as a thickness (see English translation of record paragraph 0018).  Therefore using these known and suitable coating amounts would have been obvious as predictable.    In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  

Claims 25 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 480 with Kurosaki taken collectively with Australian Standard “Method for Determination of Grain Size in Metals”
While the examiner maintains the position as set forth above, the examiner cites here Australian Standard, which illustrates that measuring grain size via Australian Standard AS 1733 and the intercept method is known in the art at the time of the invention and therefore using such would have been obvious to one of ordinary skill in the art. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DAVID P TUROCY/             Primary Examiner, Art Unit 1718